Case 1:21-cv-22820-JEM Document 6-2 Entered on FLSD Docket 08/19/2021 Page 1 of 4




                            EXHIBIT
                               B
        Case
8/18/2021       1:21-cv-22820-JEM Document     6-2 of Entered
                                     Eastern District             on Database
                                                      New York - LIVE FLSD Docket        08/19/2021
                                                                              1.6 (Revision 1.6.2)  Page 2 of 4

                                     Query       Reports          Utilities   Help    Log Out

                                                                                                                   ACO,FDCPA

                                              U.S. District Court
                                  Eastern District of New York (Central Islip)
                             CIVIL DOCKET FOR CASE #: 2:21-cv-02428-JS-JMW


 Ciccone v. Cavalry Portfolio Services, LLC et. al.                                  Date Filed: 04/30/2021
 Assigned to: Judge Joanna Seybert                                                   Jury Demand: Plaintiff
 Referred to: Magistrate Judge James M. Wicks                                        Nature of Suit: 480 Consumer Credit
 Cause: 15:1692 Fair Debt Collection Act                                             Jurisdiction: Federal Question
 Plaintiff
 Joseph Ciccone                                                       represented by David M. Barshay
 individually and on behalf of all others                                            Barshay, Rizzo & Lopez, PLLC
 similarly situated                                                                  445 Broadhollow Road
                                                                                     Suite Cl18
                                                                                     Melville, NY 11747
                                                                                     631-210-7272
                                                                                     Fax: 516-706-5055
                                                                                     Email: dbarshay@brlfirm.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 Cavalry Portfolio Services, LLC                                      represented by Donald S. Maurice , Jr.
                                                                                     Maurice Wutscher LLP
                                                                                     5 Walter Foran Blvd
                                                                                     Flemington, NJ 08822
                                                                                     908-237-4570
                                                                                     Email: dmaurice@mauricewutscher.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Thomas R Dominczyk
                                                                                     Maurice Wutscher LLP
                                                                                     5 Walter Foran Blvd
                                                                                     Suite 2007
                                                                                     Flemington, NJ 08822
                                                                                     908-237-4550
                                                                                     Fax: 908-237-4551
                                                                                     Email: tdominczyk@mauricewutscher.com
                                                                                     ATTORNEY TO BE NOTICED
 Defendant
 Cavalry SPV I, LLC                                                   represented by Donald S. Maurice , Jr.
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?125991669405493-L_1_0-1                                                      1/3
        Case
8/18/2021       1:21-cv-22820-JEM Document     6-2 of Entered
                                     Eastern District             on Database
                                                      New York - LIVE FLSD Docket        08/19/2021
                                                                              1.6 (Revision 1.6.2)  Page 3 of 4
                                                                         ATTORNEY TO BE NOTICED

                                                                            Thomas R Dominczyk
                                                                            (See above for address)
                                                                            ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  04/30/2021             1 COMPLAINT against Cavalry Portfolio Services, LLC, Cavalry SPV I, LLC filing fee $
                           402, receipt number ANYEDC-14429014 Was the Disclosure Statement on Civil Cover
                           Sheet completed - No,, filed by Joseph Ciccone. (Attachments: # 1 Exhibit, # 2 Civil
                           Cover Sheet, # 3 Proposed Summons, # 4 Proposed Summons) (Barshay, David) Modified
                           on 5/4/2021 (Flanagan, Doreen). (Entered: 04/30/2021)
  05/04/2021                 This attorney case opening filing has been checked for quality control. (Flanagan, Doreen)
                             (Entered: 05/04/2021)
  05/04/2021                 Case Assigned to Judge Joanna Seybert and Magistrate Judge A. Kathleen Tomlinson.
                             Please download and review the Individual Practices of the assigned Judges, located on
                             our website. Attorneys are responsible for providing courtesy copies to judges where their
                             Individual Practices require such. (Flanagan, Doreen) (Entered: 05/04/2021)
  05/04/2021             2 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1,
                           the parties are notified that if all parties consent a United States magistrate judge of this
                           court is available to conduct all proceedings in this civil action including a (jury or
                           nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a blank
                           copy of the consent form that should be filled out, signed and filed electronically only if
                           all parties wish to consent. The form may also be accessed at the following link:
                           http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf. You may withhold
                           your consent without adverse substantive consequences. Do NOT return or file the
                           consent unless all parties have signed the consent. (Flanagan, Doreen) (Entered:
                           05/04/2021)
  05/04/2021             3 Summons Issued as to Cavalry Portfolio Services, LLC, Cavalry SPV I, LLC.
                           (Attachments: # 1 Summons-Cavalry SPV I, LLC) (Flanagan, Doreen) (Entered:
                           05/04/2021)
  05/06/2021             4 NOTICE of Appearance by Donald S. Maurice, Jr on behalf of Cavalry Portfolio Services,
                           LLC, Cavalry SPV I, LLC (aty to be noticed) (Maurice, Donald) (Entered: 05/06/2021)
  05/06/2021             5 AMENDED COMPLAINT against Cavalry Portfolio Services, LLC, Cavalry SPV I, LLC,
                           filed by Joseph Ciccone. (Barshay, David) (Entered: 05/06/2021)
  05/06/2021             6 Corporate Disclosure Statement by Cavalry Portfolio Services, LLC (Maurice, Donald)
                           (Entered: 05/06/2021)
  05/06/2021             7 Corporate Disclosure Statement by Cavalry SPV I, LLC (Maurice, Donald) (Entered:
                           05/06/2021)
  05/06/2021             8 Joint MOTION to Appoint Counsel by Joseph Ciccone. (Attachments: # 1 Declaration
                           Declaration of David M. Barshay, # 2 Memorandum in Support) (Barshay, David)
                           (Entered: 05/06/2021)
  05/18/2021             9 Notice of Related Case: The Civil Cover Sheet filed in 21cv2759 indicates a related
                           case. (Rodin, Deanna) (Entered: 05/18/2021)
  06/03/2021                 Case reassigned to Magistrate Judge James M. Wicks. Magistrate Judge A. Kathleen
                             Tomlinson no longer assigned to the case. Please download and review the Individual
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?125991669405493-L_1_0-1                                                    2/3
        Case
8/18/2021       1:21-cv-22820-JEM Document           6-2 of Entered
                                           Eastern District             on Database
                                                            New York - LIVE FLSD Docket        08/19/2021
                                                                                    1.6 (Revision 1.6.2)  Page 4 of 4
                         Practices of the assigned Judges, located on our website. Attorneys are responsible for
                         providing courtesy copies to judges where their Individual Practices require such. (Florio,
                         Lisa) (Entered: 06/03/2021)
  07/01/2021           10 Letter MOTION for Extension of Time to File Answer re 1 Complaint, 5 Amended
                          Complaint with consent by Cavalry Portfolio Services, LLC, Cavalry SPV I, LLC.
                          (Dominczyk, Thomas) (Entered: 07/01/2021)
  07/02/2021                 ORDER granting 10 Motion for Extension of Time to Answer. Application to extend
                             defendant's time to answer is granted and the response to the complaint is due on or before
                             August 5, 2021. So Ordered by Magistrate Judge James M. Wicks on 7/2/2021. (Wicks,
                             James) (Entered: 07/02/2021)
  08/05/2021           11 ANSWER to 5 Amended Complaint by All Defendants. (Maurice, Donald) (Entered:
                          08/05/2021)
  08/07/2021           12 SCHEDULING ORDER: An initial conference via Zoom will be held at 4:00 pm on
                          9/1/2021 before Magistrate Judge James M. Wicks. The Court will email the Zoom
                          invitation closer to the conference date. All counsel must attend. Counsel are directed to
                          complete the attached Discovery Plan Worksheet and electronically file same with the
                          Court no later than 8/25/2021. Should the parties wish to adopt a plan for discovery
                          different from the structure in the discovery worksheet, they may do so only if they file a
                          letter explaining why such a plan is appropriate in this case. So Ordered by Magistrate
                          Judge James M. Wicks on 8/7/2021. (Attachments: # 1 FDCPA Worksheet, # 2 JMW
                          Indiviudal Rules) (Sanders, Scott) (Entered: 08/07/2021)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               08/18/2021 11:50:08
                                   PACER
                                                    SMMWPacer2017 Client Code:
                                   Login:
                                                                          Search      2:21-cv-02428-JS-
                                   Description:     Docket Report
                                                                          Criteria:   JMW
                                   Billable
                                                    3                     Cost:       0.30
                                   Pages:




https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?125991669405493-L_1_0-1                                                    3/3
